In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00168-CV

M.B., INDIVIDUALLY AND AS NEXT              §   On Appeal from the 67th District Court
FRIEND OF I.C., Appellant
                                            §   of Tarrant County (067-285252-16)

V.                                          §   April 9, 2020

                                            §   Opinion by Justice Gabriel

S.C., Appellee                              §   Dissenting Opinion by Chief Justice
                                                Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s May 2, 2019 amended order. We reverse that

portion of the trial court’s amended order granting appellee S.C.’s second plea to the

jurisdiction as to appellant M.B.’s partition claim and remand this case to the trial

court with instructions to deny this portion of the appellee S.C.’s second plea to the

jurisdiction and for further proceedings.
      It is further ordered that appellee S.C. shall bear the costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel